Citation Nr: 1423054	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-02 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to eligibility to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38 United States Code.  


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to November 1945.  He died in November 1985.  The appellant is the deceased Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 determination letter, a June 2009 certificate of eligibility of DEA benefits, and an October 2010 Statement of the Case (SOC) of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran died in November 1985.

2.  In a January 2005 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death, effective from August 5, 1996.

3.  In February 2008, the appellant, the Veteran's daughter, filed for DEA benefits.

4.  The appellant was born in August 1965; she turned 18 years old in August 1983, 26 years old in August 1991, and 31 years old in August 1996.

5.  The appellant reached her 26th birthday, prior to the effective date of a finding of service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for DEA benefits under Chapter 35, Title 38, United States Code have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits, to include education benefits. 38 C.F.R. § 21.1031 and 21.1032.  However, in a case such as the present case, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and these duties are not applicable. See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Legal Criteria

For the purposes of educational assistance under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2013).  In this case, the appellant's potential eligibility for DEA benefits derives from her status as the offspring of a Veteran who died of a service connected disability.  

Generally, for eligibility derived as the result of the Veteran's death, 38 C.F.R. § 21.3041(b) provides that an eligible child's period of eligibility begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  The period of eligibility ends on the child's 26th birthday.  VA will extend an eligible child's period of eligibility for reasons shown in paragraphs (g) and (h) of this section. 

During the pendency of this appeal, VA issued new regulations regarding a child's eligibility for Vocational rehabilitation benefits, effective May 28, 2008.  VA regulations governing the DEA program were amended, to allow, in part, certain beneficiaries to elect the beginning date of their period of eligibility.  Prior to the recent changes, the beginning date of an eligible child's period of eligibility was defined by statute, and did not allow for a claimant to elect the beginning date. However, under the Veterans' Survivor Benefits Improvements Act of 2001, (Pub. L. 107-14); effective from November 1, 2000, the eligible child is permitted to elect the beginning date of their period of eligible within prescribed guidelines.  The summary of the Federal Register notice advised that the changes were made to implement statutory provisions in the Veterans Benefits and Health Care Improvement Act of 2000, the Veterans Benefits and Health Care Improvement Act of 2000, the Veterans' Survivor Benefits Improvements Act of 2001, the Veterans Education and benefits Expansion Act of 2001, the Veterans Benefits Act of 2002, and the Veterans Benefits Act of 2003.  The summary further advised that the regulatory changes implemented the existing provisions of law.  It was noted that the substantive changes made by the final rule merely restated or interpreted statutory requirements. 

In the present case, the appellant was born in August 1965.  The Veteran died in November 1985.  Thus, the appellant was 20 years old at the time of the Veteran's death.  If the Veteran's death occurs after the child's 18th birthday but before the child's 26th birthday, as occurred in the present case, the child may elect the beginning date of his or her period of eligibility between the date of the Veteran's death or the date of the VA's decision that the Veteran's death was service-connected; the period of eligibility ends 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(b)(2).

Analysis

As noted above, the Veteran, the appellant's father, died in November 1985.  The Veteran's death was adjudicated to be service connected by a January 2005 rating decision, with an effective date of August 5, 1996.  

In February 2008, the appellant filed for DEA benefits.  In March 2008, the RO informed the appellant that she was not entitled to DEA benefits.  She filed a notice of disagreement.  In June 2009, the RO provided the appellant with a certificate of eligibility for DEA benefits.  It informed her that she was entitled to choose a beginning date of August 5, 1996, or January 27, 2005, or any date between those two dates.  It also informed her that she had 8 years from the beginning date she chose to use DEA benefits.  

In correspondence dated in August 2009, the appellant stated that she chose September 22, 1983 as her beginning date; however, this was not a date which the RO had offered to the appellant.  The appellant contended that her eligibility dates should be from the date of her 18th birthday (in August 1983) to January 27, 2005 (the day before the date VA determined that the Veteran's death was service-connected).  

In an October 2010 statement of the case (SOC), the RO informed the appellant that it had provided the certificate of eligibility in error.  The RO informed the appellant that she was not entitled to DEA benefits because the grant of service connection for the cause of the Veteran's death was effective August 5, 1996, which was after the appellant's 26th birthday in August 1991.  (The appellant was 30 years old at the time of the effective date of August 5, 1996.)

At the time of the Veteran's death in 1985, the appellant was 20 years old.  Under the old regulations, the appellant's eligibility for DEA benefits would have been the later of the date of the Veteran's death (in November 1985) or her 26th birthday (in August 1991).  Under the new regulations, effective in 2008, the appellant could start her eligibility date at any time between the Veteran's death (in November 1985) and the date his death was adjudicated to be service-connected (in January 2005).  

VA will extend an eligible child's period of eligibility for reasons shown in paragraphs (g) and (h) of 38 C.F.R. § 21.3041.  Paragraph (g) allows for an extension if the child suspends pursuit of her program due to conditions that VA determined were beyond the child's control.  However, VA cannot grant an extension beyond age 31 except to allow a child to end a quarter or semester in which she is enrolled, or to the end of course, not to exceed 12 weeks, for a child who has completed a major portion of the course.

The appellant filed a claim for DEA benefits in February 2008.  At that time, she was 42 years old.  Thus, regardless of the beginning or ending dates of eligibility, she would not be entitled to DEA benefits past her 31st birthday unless she fit within an exception listed in the regulation.  An exception would be if she was enrolled in a course when her period of eligibility ended; then she would only be allowed an extension to allow her to finish a quarter or semester, or to the end of a course, of no more than 12 weeks, of which she had already completed a major portion.  The other exception would be if she was, during a period of eligibility, ordered to active duty or full time National Guard duty.  38 C.F.R. § 3041(g) and (h).  The evidence does not reflect that either exception applies to the appellant.

In her VA Form 22-5490 (Application for Survivors' and Dependents' Educational Assistance), the appellant reported that she attended Kirkland Community College from January 1983 to March 1983 and completed five quarters.  She also reported that she attended Michigan State University from 1983 to 1988 and completed 15 quarters.  The evidence does not reflect that she was enrolled in a course at the time of her 31st birthday.

The appellant contends that she is entitled to DEA benefits because she was between the ages of 18 and 26 when the Veteran died, because the Veteran was honorably discharged from service and died of a service-connected disability, and because the Veteran's widow, the appellant's mother, filed "timely and repeated application for DEA" benefits on the appellant's behalf.  

The Board acknowledges and appreciates the Veteran's military service and sacrifices.  The Board is also sympathetic to the appellant in that the Veteran died while she was only 20 years old.  However, the law is dispositive in this matter, and the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The Board may not grant benefits because it may be sympathetic to an appellant's situation.

With regard to the appellant's contention that her mother, the Veteran's widow, filed timely and repeated applications for DEA, the Board acknowledges that in April 1988, the Veteran's widow had filed a claim for entitlement to Dependency and Indemnity Compensation (DIC) benefits.  In a June 1990 decision, the Board denied service connection for the cause of the Veteran's death.  After Court action (vacaturs and remands) in October 1991 and June 1994, the Board eventually denied entitlement to service connection for the cause of the Veteran's death in June 1995.  In November 1996, the Court affirmed the Board's decision.  The Veteran's widow did not appeal that decision.  Subsequently, the Veteran's widow filed a request to reopen a previously denied claim for service connection for the cause of the Veteran's death.  A January 1998 RO decision denied the Veteran's widow's claim; that decision became final.  In December 2004, the Veteran's widow filed another request to reopen the previously denied claim for service connection for the cause of the Veteran's death.  Ultimately, service connection for the cause of the Veteran's death was granted in January 2005.  The RO granted service connection for the cause of the Veteran's death, finding clear and unmistakable error in a January 1998 rating decision, with an effective date of August 5, 1996.  The January 2005 rating decision also found that basic eligibility to DEA was established.  Thus, although the Veteran's widow had filed a claim for entitlement to service connection for the cause of the Veteran's death, she did not appeal the 1996 Court affirmance of the Board's denial, or the January 1998 RO decision.  The evidence is against a finding that there was any claim pending after the January 1998 RO final denial and before the Veteran's widow's December 2004 claim.  At the time of the application in December 2004, the appellant was already 39 years old.

The Board also notes that the evidence does not reflect that the appellant acted on the erroneous June 2009 RO correspondence to her prejudice.  The June 2009 correspondence incorrectly informed the Veteran that she had 8 years from her chosen date between August 5, 1996, or January 27, 2005, to use DEA benefits.  The evidence reflects that the appellant had last attended an educational institution in 1988, a decade prior to her application for DEA benefits.  As the Court noted in Erspamer v. Brown, 9 Vet. App. 507 (1996), Chapter 35 benefits were intended to provide dependents with an educational opportunity which would otherwise be impeded or interrupted for reason of the disability or death of a parent from a disease incurred in service, and to ensure that such dependents are aided in obtaining the education status which they might have aspired to and obtained but for the disability or death of such parent.  There is no evidence that the appellant had an expectation that VA would pay for her education when she undertook her course of study in the 1980s.  Rather, the first evidence of such an expectation would be the 2009 letter, and the evidence does not reflect that the appellant enrolled in a course of education based on this letter.  To the contrary, the record reflects that she had enrolled at Western Governors University from December 2010 to May 2011, after the October 2010 RO statement of the case which informed her that she was not entitled to benefits.  

In sum, 38 C.F.R. § 21.3041 is clear that, with limited exceptions, and regardless of the amount of eligibility months remaining, the appellant's overall eligibility for DEA benefits ends on her 26th birthday.  The appellant's situation does not allow for the limited exceptions. 

As the preponderance of the evidence is against the claim, and the law is dispositive, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to eligibility to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38 United States Code is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


